IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,331-02


                              IN RE NICHOLAS JONES, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 48127-B IN THE 124TH DISTRICT COURT
                               FROM GREGG COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an amended application for a writ of habeas

corpus in Gregg County on approximately February 15, 2021, and his application has not been

properly forwarded to this Court.

       Respondent, the District Clerk of Gregg County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed an amended habeas application in Gregg County, or

forward a copy of an order designating issues together with correspondence documenting the date

the State received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and

(d); TEX . R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply
                                                                  2

with this order within thirty days from the date of this order.



Filed: June 2, 2021
Do not publish